By the Court.
1. The court is of opinion that the instruments set forth in the first, second, fifth, and sixth counts of the indictment are deeds, under the Gen. Sts. c. 162, §§ 1, 2, and are properly described as such.
2. The court is also of opinion that the certificates set forth in the third, fourth, seventh, and eighth counts are, under the same statute, certificates in relation to a matter wherein they may be received as legal proof.
Such certificates, though not evidence of the execution of the deed, are competent as legal proof of the matter therein alleged, namely, that the deeds were acknowledged.

Judgment affirmed.